570 P.2d 1066 (1977)
George A. PIKE, Appellant,
v.
STATE of Alaska, Appellee.
No. 3062.
Supreme Court of Alaska.
November 10, 1977.
Frank S. Koziol Jr., Sue Ellen Tatter, Barbara J. Miracle, Asst. Public Defenders and Brian Shortell, Public Defender, Anchorage, for appellant.
Ivan Lawner, Monica Jenicek, Asst. Dist. Attys., and Joseph D. Balfe, Dist. Atty., Anchorage, Avrum M. Gross, Atty. Gen., Juneau, for appellee.
Before BOOCHEVER, Chief Justice, and RABINOWITZ, CONNOR, BURKE and MATTHEWS, Justices.
MATTHEWS, Justice.
Appeal is taken from a 15 year concurrent sentence for four counts of armed robbery, assault with a dangerous weapon, a felon in possession of a weapon, and probation violation. The crimes were committed while appellant was on probation for assault with a dangerous weapon and passing a forged check. Appellant also has a prior conviction for robbery.
It is contended that (1) the trial judge needed a psychiatric report in order to be fully informed prior to passing sentence and (2) the possibility of rehabilitating defendant through a shorter sentence was not given proper weight.
We find no error. The sentencing judge ordered a psychiatric evaluation and report and had it before him at the hearing on defendant's motion to reduce sentence. It contains no material information which was not before the court at the time the initial sentence was passed. Adams v. State, 521 P.2d 516, 519 (Alaska 1974). The judge considered rehabilitation of the defendant along with the other objectives of sentencing set forth in State v. Chaney, 477 P.2d 441, 443 (Alaska 1970). In view of defendant's prior record and rehabilitation failures, and in view of the dangerous nature of defendant's acts, we are unable to say that improper weight was given to the goal of rehabilitation.
AFFIRMED.